FLANIGAN, Judge,
concurring.
I concur in the principal opinion. However, I register my strong objection to the attachment of the cover of the Hustler magazine to that opinion as Exhibit A. It was, of course, necessary for the jury, the trial court, and this court to inspect the magazine and its cover, but it is not necessary that the latter defile the South Western Reporter.
I disagree with Chief Judge Crow’s statement that “the conviction should have been affirmed by summary order per Rule 30.-25(b).” Although I do not excuse the conduct of appellant’s counsel in failing to file appellant’s brief on time, I think this case required disposition on its merits.
I also feel that an injunction action against the store owner might more appropriately have advanced the public interest in the event the prosecutor felt that in a criminal action against the store owner it might be difficult to prove the owner’s knowledge of the content and character of the pornographic material.